t c memo united_states tax_court jerry and patricia a dixon et al petitioners v commissioner of internal revenue respondent 1this memorandum opinion supplements dixon v commissioner tcmemo_2006_90 cases of the following petitioners have been treated as related to the above-captioned case for purposes of giving effect to the mandates of the court_of_appeals for the ninth circuit in 316_f3d_1041 9th cir as amended date dixon v revg and remanding tcmemo_1999_101 dixon iii robert h and barbara a gridley docket nos norman w and barbara l adair docket nos ronald l and mattie l alverson docket no russell l fleer sr and sally a fleer docket nos and hoyt w and barbara d young docket nos robert l and carolyn s dufresne docket nos john l and terry e huber docket no arden l and barbara g blaylock docket no terry d and gloria k owens docket no richard and fiorella hongsermeier docket no willis f mccomas ii and marie d mccomas docket no wesley armand and sherry lynn cacia baughman docket no joe a and joanne rinaldi docket no norman a and irene cerasoli docket no stanley c and sharon a titcomb docket no richard b and donna g rogers docket no the related cases have been consolidated for briefing and opinion docket nos filed date john a irvine and henry g binder for petitioners in docket nos and joe alfred izen jr for petitioners in docket nos and robert alan jones for petitioners in docket nos and declan j o’donnell for petitioners in docket nos and michael louis minns and enid m williams for petitioners in docket no joe a and joanne rinaldi pro sese in docket no robert patrick sticht for petitioners in docket nos and henry e o’neill and peter r hochman for respondent supplemental memorandum opinion beghe judge these cases continue before the court on petitioners richard and fiorella hongsermeier’s motion under rule for reconsideration of our memorandum opinion in tcmemo_2006_90 dixon vi petitioners’ motion arises from litigation using a test case procedure that resulted in dixon v commissioner tcmemo_1991_614 dixon ii vacated and remanded sub nom 26_f3d_105 9th cir on remand dixon v commissioner tcmemo_1999_101 dixon iii supplemented by tcmemo_2000_116 316_f3d_1041 9th cir dixon v on the ensuing remand dixon vi responded to the dixon v primary mandate with regard to the sanction imposed against respondent and dixon v commissioner tcmemo_2006_97 dixon vii and young v commissioner tcmemo_2006_189 responded to the dixon v ancillary mandate with regard to petitioners’ appellate attorney’s fees and costs incurred in dixon v in dixon v as a sanction against respondent for the fraud on the court perpetrated by respondent’s attorneys in the trial of the test cases that had resulted in the decisions in favor of respondent against the test case petitioners in dixon ii the 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code_of_1986 court_of_appeals mandated that terms equivalent to those provided in the settlement agreement between the irs and test case petitioners john r and maydee thompson the thompsons be extended to test case petitioners and all other taxpayers properly before that court dixon v commissioner f 3d pincite it left to this court’s discretion the fashioning of such judgments which to the extent possible and practicable should put these taxpayers in the same position as provided for in the thompson settlement id n petitioners primarily ground their motion for reconsideration of dixon vi regarding the sanction to be imposed on respondent on allegations that respondent engaged in attempts at a continued coverup of the fraud of respondent’s attorneys and that this court did not properly address that alleged continued misconduct in dixon vi petitioners ask the court to reopen the record in dixon vi and impose additional sanctions on respondent for respondent’s alleged continued misconduct because the court 3petitioners in their motion also ask us to change two holdings of our dixon vi opinion our handling of the thompsons’ sec_6651 late-filing addition and the cutoff date of deficiency_interest accruals against kersting project petitioners described infra in text following note as items and petitioners made their arguments on these issues in their opening brief and dixon vi adequately addresses them consequently we decline to change our handling of the late- filing addition or the cutoff date on the deficiency_interest accruals see 110_tc_440 is considering similar allegations by other taxpayers in motions for leave to file motions to vacate stipulated decisions that were never appealed and have become final we granted petitioners’ motion for reconsideration and ordered and received respondent’s response to petitioners’ motion however we conclude in this supplemental memorandum opinion that the law of the case and the primary mandate of the court_of_appeals in dixon v preclude us in the cases at hand from conducting any further inquiry into respondent’s misconduct and from imposing any additional sanction on respondent with respect to cases of taxpayers including petitioners who were properly before that court background for purposes of this motion we incorporate our findings in dixon iii and iv as modified by dixon v and vi we begin by setting forth the background pertinent to this supplemental memorandum opinion respondent determined deficiencies and additions to tax against petitioners and other taxpayers who participated in tax 4we note that the law of the case and the mandates of the court_of_appeals for the ninth circuit in dixon v do not preclude this court from making such an inquiry in addressing motions for leave to file motions to vacate stipulated decisions filed by taxpayers who were not properly before the court_of_appeals see eg motions for leave filed by jesse m and lura l lewis in docket nos regarding lewis v commissioner tcmemo_2005_205 motion for reconsideration pending shelter programs the kersting project promoted by henry f k kersting kersting respondent’s determinations resulted in the commencement in this court of more than big_number cases arising from the disallowance of deductions claimed by participants in the kersting programs most such participants who filed petitions in this court signed piggyback agreements with respondent agreeing to be bound by the outcome of test cases that had been selected by respondent’s trial attorney and brian seery seery the attorney originally retained by kersting to provide representation in the tax_court to participants in his programs following seery’s withdrawal kersting engaged robert j chicoine chicoine and darrell d hallett hallett to represent the participants in his programs in the tax_court some such participants including the thompsons who were test case petitioners separately retained luis c decastro decastro to represent them in the tax_court decastro obtained 20-percent reduction settlements on behalf of some of the kersting project participants he represented as did chicoine and hallett on behalf of other nontest case petitioners chicoine and hallett disclosed the 20-percent reduction settlement to the test case and nontest case petitioners who had inquired about the possibility of a more advantageous settlement than the 7-percent reduction project settlement respondent had been offering chicoine and hallett’s settlement efforts displeased kersting kersting fired chicoine and hallett and retained joe alfred izen jr izen to try the kersting project test cases on behalf of the petitioners before the trial of the kersting project test cases decastro on behalf of the thompsons and respondent’s trial attorney kenneth w mcwade mcwade with his immediate supervisor william a sims sims agreed to a secret settlement they did not disclose to respondent’s management the attorneys or other test case petitioners or the tax_court the purpose and effect of this settlement was to provide refunds to the thompsons that were used to pay decastro’s attorney’s fees to represent the thompsons in the test case trial as consideration for the thompsons’ staying in the test case array and mr thompson’s testifying at the test case trial mcwade also entered into a secret pretrial settlement with pro_se test case petitioners john r and e maria cravens the cravenses that was much less advantageous to them than the thompson settlement was to the thompsons or the 20-percent reductions obtained by decastro and by chicoine and hallett was to other kersting program participants the cravens settlement was on the order of but slightly less advantageous to the cravenses than respondent’s 7-percent reduction project settlement offer which had been available to kersting project participants during through in dixon ii the court sustained almost all of respondent’s deficiency determinations in the test cases after the court entered decisions for respondent in the test cases in accordance with dixon ii respondent’s management discovered the thompson and cravens settlements and disclosed them to the court on date respondent filed motions for leave to file motions to vacate the decisions entered against the thompsons the cravenses and another test case petitioner ralph j rina rina respondent asked the court to conduct an evidentiary hearing to determine whether the undisclosed agreements with the thompsons and the cravenses had affected the trial of the test cases or the opinion of the court in the meantime on date the other test case petitioners who continued to be represented by izen had appealed the court’s decisions against them on date the court granted respondent’s motions to vacate the decisions filed in the thompson and cravens cases and denied respondent’s request for an evidentiary hearing by order dated date the court also denied respondent’s motion to vacate the decision against rina on the ground that the testimony stipulated facts and exhibits relating to the thompson and cravens cases had no material effect on the court’s dixon ii opinion as it related to rina on date izen filed a motion for reconsideration of the court’s order denying respondent’s motion to vacate the decision in the rina case by order dated date the court denied izen’s motion for reconsideration on date decastro had filed a motion for entry of decision in favor of the thompsons in accordance with the terms of their settlement with respondent respondent’s motion for entry of decision and supporting memorandum in opposition to decastro’s motion for entry of decision disclosed to the court the facts that had been uncovered in respondent’s investigation these included the fact that the purpose and effect of the thompson settlement was to provide refunds to the thompsons that were used to pay decastro’s attorney’s fees to represent the thompsons as consideration for staying in the test case array and mr thompson’s testifying at the test case trial the court entered decisions in favor of the thompsons and the cravenses in accordance with their settlements but allowed the adverse decisions against other test case petitioners to stand thereafter izen and robert patrick sticht sticht on 5rina appealed this denial unlike the thompsons and the cravenses rina had no settlement agreement with respondent’s trial attorney on date rina agreed to the entry of a stipulated decision in the amounts originally determined in his statutory_notice_of_deficiency behalf of various nontest case petitioners filed separate motions with the court to intervene in the thompson and cravens cases the court denied these motions to intervene in date after respondent’s management had discovered the thompson settlement and disclosed it to the court and while the other test cases were on appeal respondent made a project settlement offer to nontest case petitioners this offer which in effect reinstated respondent’s earlier project settlement offer to reduce kersting deficiencies by percent was substantially less advantageous to petitioners than the thompson settlement more than nontest case petitioners accepted respondent’s reinstated project settlement offer 6neither the thompsons nor the cravenses appealed the decisions giving effect to their settlements izen and sticht separately appealed the orders denying their motions to intervene in the thompson and cravens cases on behalf of the nontest case petitioners in various courts including the courts of appeals for the second ninth and tenth circuits all appeals in the thompson and cravens cases eventually were dismissed in an unpublished opinion filed date the court_of_appeals for the ninth circuit stated the tax court’s august and decisions entering settlement in the cravens and thompson cases respectively are final sec_7481 fed r app p the tax_court lacks jurisdiction to vacate those decisions 868_f2d_1081 9th cir because there is no case remaining in which the taxpayers can intervene this appeal is moot adair v commissioner 26_f3d_129 9th cir 7there were approximately cases that had settled before the discovery and disclosure of the misconduct of respondent’s continued on appeal the test case petitioners represented by izen argued that the trial of the test cases had been tainted by the thompson and cravens settlements the court_of_appeals for the ninth circuit agreed vacating the decisions in the remaining test cases and remanding them to this court with directions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers dufresne v commissioner f 3d pincite the court_of_appeals citing 499_us_279 directed the court to consider whether the extent of misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government’s misconduct the judgment can be upheld as harmless error id further the court_of_appeals directed this court to consider on the merits all motions of intervention filed by affected parties see id for purposes of the evidentiary hearing mandated by the court_of_appeals in dufresne and to give effect to the direction of the court_of_appeals regarding intervention this court ordered that the cases of nontest case petitioners one docket continued attorneys encompassing both the original project settlement offer 7-percent reductions and other settlements obtained by decastro and by chicoine and hallett on the order of 20-percent reductions represented by izen some represented by sticht and others by robert alan jones jones be consolidated with the remaining test cases during the course of the evidentiary hearing mandated by the court_of_appeals in dufresne izen sought discovery of documents regarding respondent’s conduct following the trial of the test cases izen alleged inter alia that respondent’s activities after date amounted to an effort to cover up the fraudulent conduct of the government attorneys in the test cases the court denied izen’s discovery requests see dixon iii sec iii c in dixon iii this court held that the misconduct of mcwade and sims in arranging and failing to disclose the thompson settlement did not create a structural defect but instead resulted in harmless error in dixon iii the court nevertheless imposed sanctions against respondent holding that kersting program participants who had not had final decisions entered in their cases would be relieved of liability for the interest component of the addition_to_tax for negligence under section 8the nontest cases that were consolidated with the remaining test cases for purposes of the evidentiary hearing initially included petitioners represented by declan j o’donnell those petitioners however dropped out and did not participate in the evidentiary hearing choosing instead to file a motion for summary_judgment to obtain the benefit of the thompson settlement the court denied the motion in gridley v commissioner tcmemo_1997_210 a b and incremental interest attributable to the increased rate prescribed in sec_6621 in dixon iv the court awarded additional sanctions against respondent by awarding petitioners attorney’s fees and costs under sec_6673 but declined to impose any further sanctions test case and nontest case petitioners appealed izen in his brief to the court_of_appeals argued not only that the misconduct of respondent’s attorneys was a fraud on the court but also that the tax_court had abused its discretion by denying petitioners’ discovery requests related to allegations of respondent’s continued misconduct after the trial of the test cases although the court_of_appeals did not address izen’s discovery arguments in its opinion it commented that respondent’s disclosure of respondent’s attorneys’ misconduct was anything but complete dixon v commissioner f 3d pincite n in dixon v the court_of_appeals concluded that the misconduct including its persistence and concealment did indeed amount to a fraud on the court id pincite as a sanction against respondent for the misconduct the court_of_appeals mandated that terms equivalent to those provided in the settlement agreement with the thompsons and the irs be extended to appellants test case petitioners and all other taxpayers properly before this court id pincite notably the court_of_appeals did not find that this court’s evidentiary hearing or findings_of_fact on the misconduct of respondent’s attorneys were inadequate or did not otherwise comply with its mandate in dufresne nor did the court_of_appeals address much less find error in this court’s denial of izen’s discovery requests or order us to conduct an evidentiary hearing regarding the continued misconduct alleged by izen during the proceedings on remand from the court_of_appeals opinion in dixon v this court in an order issued date allowed petitioners’ renewed discovery requests that the court had originally denied in the proceedings on remand from dufresne for the limited purpose of ascertaining respondent’s understanding of the origins and nature of the thompson settlement with one exception the court ordered the 9this court sustained respondent’s invocation of the deliberative_process privilege to deny petitioners access to the material described in item of respondent’s privilege log because the material was not probative of respondent’s understanding of the origins and nature of the thompson settlement item consisted of a chronological file of volumes comprising more than big_number items and big_number pages created and maintained by respondent’s counsel henry e o’neill o’neill however in note of the date order the court anticipated and cautioned that the documents and materials in item might be required to be produced at some later time in connection with pending and proposed motions for leave to file motions to vacate decisions in cases in which stipulated decisions have been entered that may raise questions regarding the adequacy of respondent’s disclosure of the misconduct of mcwade and sims and the procedural status of the test cases that subject will be addressed in pending proceedings on the motions for leave to file motions to vacate stipulated decisions continued production of the more than documents and items encompassed by respondent’s privilege log as being relevant to that purpose in dixon vi we held that the final thompson settlement is to be regarded as resulting in a 37-percent reduction of the thompsons’ deficiencies as well as elimination of all kersting-related penalties and additions the thompson settlement encompasses and requires the vacating of the portion or portions of the deficiencies determined against any petitioners that may be attributable to the bauspar shelter that was also promoted by kersting the thompson settlement’s cancellation of the thompsons’ late-filing addition justifies cancellation of not only all non-kersting-related penalties and additions but also all other substantive adjustments not arising from shelters promoted by kersting interest on the reduced deficiencies shall not be charged beyond the date in date fixed by respondent’s concession and shall not be stopped as of any earlier date such as date which petitioners contend marked the inception of the fraud on the court continued entered in response to respondent’s project settlement offer of date and other settlements of kersting project cases see supra note discussion in their motion for reconsideration petitioners ask the court to investigate and impose sanctions on respondent for alleged misconduct that occurred after the trial of the test cases petitioners argue that there is substantial newly discovered evidence that respondent’s management made misrepresentations to cover up the extent of the fraud of respondent’s trial attorneys and to distort the facts in pleadings filed with this court in order to reduce the government’s monetary exposure and contain respondent’s public embarrassment and accountability petitioners ask the court to conduct a further inquiry into respondent’s alleged coverup misconduct and to impose additional sanctions on respondent for that misconduct respondent counters that upon receiving the mandate of an appellate court the lower court cannot vary it or examine it for any purpose other than execution and that the tax_court has fully complied in dixon vi with the mandate of the court_of_appeals in dixon v we agree with respondent the courts of appeals have exclusive jurisdiction to review the decisions of the tax_court in the same manner and to the same extent as decisions of the district courts in civil actions tried without a jury sec_7482 upon such review the courts of appeals have power to affirm or if the decision of the tax_court is not in accordance with law to modify or to reverse the decision of the tax_court with or without remanding the case for a rehearing as justice may require sec_7482 generally perfection of an appeal of a decision or certification transfers jurisdiction of the case to the court_of_appeals ie the jurisdiction of the trial_court ceases and that of the court_of_appeals begins 459_us_56 once an appeal is commenced the trial_court generally does not have authority to act upon matters relating to the subject matter of the appeal until the mandate from the appellate court is returneddollar_figure 235_f2d_631 9th cir 94_tc_595 once an appellate court returns its mandate jurisdiction over the case revests in the trial_court 51_f3d_178 9th cir under the law_of_the_case_doctrine and the rule_of mandate the trial court’s authority to address any issues after an appeal is completed is generally 10there are limited exceptions to this general_rule even though an appeal of a judgment is pending in the court_of_appeals the lower court may retain jurisdiction over certain matters without appellate court approval or sanction eg matters that are collateral to the appeal in aid of the appeal to correct clerical mistakes in aid of execution of a judgment that has not been superseded and to maintain the status quo between the parties pending the appeal 94_tc_595 limited by any_action taken by the appellate court with respect to those issues during the appeal on remand a trial_court may not deviate from the mandate of an appellate court w hen a case has been decided by an appellate court and remanded the court to which it is remanded must proceed in accordance with the mandate and such law of the case as was established by the appellate court 554_f2d_990 9th cir the supreme court long ago emphasized that when acting under an appellate court’s mandate an inferior court cannot vary it or examine it for any other purpose than execution or give any other or further relief or review it even for apparent error upon any matter decided upon appeal or intermeddle with it further than to settle so much as has been remanded 160_us_247 752_f2d_1334 9th cir alteration in the original the law_of_the_case_doctrine requires a decision on a legal issue by an appellate court to be followed in all subsequent proceedings in the same case 12_f3d_901 9th cir the doctrine generally precludes reexamination of issues decided either expressly or by necessary implication by the appellate court upon appeal and applies to the trial_court on remand and even to the appellate court itself upon a subsequent appeal pollei v commissioner supra pincite the law of the case acts as a bar only when the issue in question was actually considered and decided by the first court and does not extend to issues an appellate court did not address united_states v cote supra pincite upon remand of the case a corollary of the law_of_the_case_doctrine known as the rule_of mandate requires the lower court to implement both the letter and the spirit of the appellate court’s mandate the rule_of mandate is similar to but broader than the law_of_the_case_doctrine and prohibits the lower court from disregarding the appellate court’s explicit directives herrington v county of sonoma supra pincite the lower court upon receiving the mandate of an appellate court cannot vary it or examine it for any other purpose than execution in re sanford fork tool co supra pincite the appellate court’s mandate controls all matters within its scope and the trial_court cannot give relief beyond the scope of the mandate 803_f2d_821 5th cir thus a lower court cannot revisit its already final determinations unless the mandate allows it 862_f2d_748 9th cir while a mandate controls all matters within its scope on remand a lower court is free to consider any issue not foreclosed by the mandate 217_f3d_1084 9th cir under certain circumstances the lower court may issue an order on remand that deviates from the mandate provided it is not counter to the spirit of the appellate court’s decision 982_f2d_1400 9th cir in dixon v the court_of_appeals considered the misconduct of respondent’s attorneys in the test cases determined that the misconduct constituted fraud on the court and formulated the appropriate sanction the court_of_appeals then mandated that this court enter decisions in these cases on terms equivalent to those provided in the settlement agreement with the thompsons and the irs dixon v commissioner f 3d pincite we must therefore consider whether the issue of respondent’s alleged continued misconduct following the trial of the test cases was addressed and disposed of in a prior proceeding so that the dixon v mandates foreclosed further inquiry into that subject see 307_us_161 in dufresne v commissioner f 3d pincite the court_of_appeals required the tax_court to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers during the course of the evidentiary hearing required by the court_of_appeals in dufresne izen sought discovery of documents regarding respondent’s conduct following the trial of the test cases alleging that respondent attempted to cover up the fraudulent conduct of the government attorneys in the test cases following the evidentiary hearing mandated by dufresne this court issued two opinions dixon iii and dixon iv addressing sanctions against respondent in their motion for reconsideration petitioners complain that during the course of the evidentiary hearing conducted on remand from the court_of_appeals as required by dufresne this court denied them access to government documents that showed the extent of respondent’s continued misconduct in attempting to conceal the trial attorneys’ misconduct our decisions entered in accordance with dixon iii and dixon iv however were appealed izen in his brief on appeal argued to the court_of_appeals that the tax_court abused its discretion by denying petitioners’ discovery requests related to respondent’s conduct following the trialdollar_figure although the court_of_appeals did not address izen’s discovery arguments in its dixon v opinion it referred to the persistence and concealment of the misconduct dixon v commissioner f 3d pincite and commented that respondent’s disclosure of the misconduct was anything but complete id pincite n in formulating the thompson settlement sanction mandated by dixon v the dixon v panel was aware and took into account that respondent’s conduct following the trial of the test cases had been less than exemplary the alleged misconduct of respondent’s managers following the trial of the test cases was directly in issue in the prior 11in the court’s evidentiary proceedings on the dixon v mandate the court required the production of the bulk of the materials to which petitioners had been previously denied access as a means of helping the court to ascertain respondent’s understanding of the origins and nature of the thompson settlement see supra note sec_4 and and accompanying text proceedings before the court_of_appeals and before this court we therefore hold that the issue in the cases at hand was covered by necessary implication by the opinion of the court_of_appeals in dixon v and by its most recent primary mandate consequently the dixon v mandate bars this court from considering petitioners’ requests in the cases at hand to conduct a further inquiry into respondent’s alleged continued misconduct and to impose sanctions against respondent for misconduct alleged to have occurred following the trial opinion and original decisions in the test cases petitioners do not argue in their motion for reconsideration that further inquiry into respondent’s alleged continued misconduct would be necessary or helpful in obtaining a better or more accurate sense of the terms and application of the thompson settlement nor do we believe such an inquiry would have any such effect in these circumstances to engage in a further inquiry in the cases at hand which encompass all pending cases in the kersting project in which final decisions have not been entered with a view to imposing additional sanctions on respondent would be inconsistent with and beyond the scope of the mandate of the court_of_appeals in dixon v the decision by the court_of_appeals in dixon v not to address izen’s complaints about this court’s restraints on his discovery efforts--which have been largely mooted by the court’s discovery rulings in the most recent evidentiary hearings--buttresses this conclusion to reflect the foregoing decisions will be entered under rule
